PER CURIAM.
Our consideration of the record, briefs and arguments leads us to the conclusion that the order of the Judge of Industrial Claims is supported by competent substantial evidence and comports with the essen*296tial requirements of law. United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (1951). Its affirmance by the Full Industrial Commission is therefore without error. Certiorari is denied.
The attorneys for respondent William C. Crozier are awarded a fee in the amount of Three Hundred Fifty Dollars ($350.00) for services in this Court.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.